Citation Nr: 0311158	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-06 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
changes of the right fifth metacarpal, status-post fracture 
with open reduction and internal fixation, currently rated 10 
percent disabling.  

2.  Entitlement to service connection for right hip 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from January 1956 to 
November 1957 and from April 1959 to March 1962.  

This appeal was initially before the Board of Veterans' 
Appeals (Board) from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In October 2001, the Board remanded these issues for 
further development.  


FINDINGS OF FACTS

1.  The veteran's right fifth metacarpal fracture residuals 
do not equate to an amputation of the finger with resection 
and more than one-half of the bone lost. 

2.  A right hip disorder was not shown in-service, and the 
preponderance of the evidence is against finding any 
relationship between any current hip disorder and the 
appellant's military service.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for degenerative 
changes of the right fifth metacarpal, status-post fracture 
with open reduction and internal fixation, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5010, 5156, 5227 (2002); 67 Fed. Reg. 
48784-48787 (July 26, 2002).

2.  Right hip arthritis was not incurred in service, nor may 
arthritis be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a change in the law during the pendency of the 
veteran's claims.  Under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002), the obligations of VA with respect to the 
duties to assist and notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA are 
defined.  The primary implementing regulations are published 
at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  These statutory and 
regulatory changes are liberalizing and are applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  

The Board notes that the RO has considered this claim under 
the new law.  The Board finds that the statement and 
supplemental statements of the case, particularly the January 
and February 2003 supplemental statements of the case, as 
well as, among others, January and November 2002 development 
letters, notified the veteran of the new law, the duties 
imposed on VA under the new law, and the evidence that was 
needed to support the claim.  He was also notified that VA 
would help him secure evidence in support of his claim if he 
identified such evidence, and what he was responsible for 
doing.  Additionally, he was provided with notice of, and he 
reported for VA examinations.  Further, the veteran was 
provided with notice of what the evidence of record, to 
include VA examinations, revealed.  

Finally, the veteran has been provided with notice of why the 
RO found the evidence insufficient to award the benefits 
sought on appeal, as well as notice that he may submit any 
supporting evidence.  Thus, the veteran has been provided 
with notice of what VA was doing to develop the claim, notice 
of what he could do to help his claim, and notice of how his 
claim was still deficient.  Because no additional evidence 
has been identified by the veteran as being available but 
absent from the record, the Board finds that any failure on 
the part of VA to further notify the veteran of what evidence 
would be secured by VA and what evidence would be secured by 
the veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Right Fifth Metacarpal

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities which is based on 
average impairment of earning capacity. Separate diagnostic 
codes (DC) identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2002).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating. 38 C.F.R. 
§ 4.7.   After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain 
or weakness is demonstrated, and pain or weakness on use is 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

In 1975, the veteran was granted service connection and 
awarded a noncompensable rating for healed fracture of the 
right fifth metacarpal.  A May 1999 rating decision assigned 
a 10 percent rating for this disability, effective from 
October 1997.  The disability is now characterized as 
degenerative changes of the right fifth metacarpal, status-
post fracture with open reduction and internal fixation.  

During the pendency of the appeal, the rating criteria for 
evaluating ankylosis and limitation of motion of the fingers 
changed.  See 67 Fed. Reg. 48784-48787 (July 26, 2002).  The 
change was made effective from August 26, 2002.  Since the 
change in law occurred while the appeal was pending, VA must 
apply the version of the law that is more favorable to the 
veteran.  Karnas.  It is noted that the RO has already 
considered the claim under the old and the new criteria.  

As mentioned above, the veteran is already assigned a 10 
percent rating for this disability.  A higher rating may not 
be assigned unless there is an amputation of the little 
(fifth) finger with metacarpal resection (more than one-half 
of the bone lost), or equivalent disability thereto.  See 
38 C.F.R. § 4.71a, DC 5156.  Under DC 5156, a 20 percent 
rating is assigned for amputation of the little finger with 
metacarpal resection.  Under the old criteria, ankylosis of 
both the metacarpophalangeal and proximal interphalangeal 
joints, with either joint in extension or in extreme flexion, 
will be rated as amputation.  Under the new criteria, if both 
the metacarpophalangeal and proximal interphalangeal joints 
of a digit are ankylosed, and either is in extension or full 
flexion, or there is rotation or angulation of a bone, the 
disability is to be evaluated as amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto.

In the case at hand, the criteria for a higher rating of 20 
percent have not been met.  In April 1980, a private 
physician determined that because the fracture of the fifth 
metacarpal had remained angulated and that the veteran was 
having a lot of discomfort, it was necessary that he undergo 
surgery to straighten the joint.  In June 1980, the veteran 
had osteotomy of the right fifth metacarpal, cross K wire 
fixation, and bone graft from the right iliac crest to the 
right fifth metacarpal.  X-rays conducted in May 1982, showed 
that the fifth metacarpal fracture appeared solidly united 
with mature bone bridging the convex aspect.  

A January 2003 VA examination report indicates that x-rays of 
the right small finger showed an old fracture deformity of 
the fifth metacarpal, with some dorsal angulation at the 
fracture site.  The fracture was well healed.  The bone had 
remodeled well.  The diagnosis was healed fracture, post-
osteotomy of the fifth metacarpal, with flexion contractures 
of the proximal and distal interphalangeal joints.  There was 
no indication on the VA examination report that there was 
metacarpal resection (more than one-half of the bone lost), 
or that the fifth finger is ankylosed in a manner equivalent 
to an amputation.  Indeed, there is no indication on review 
of the entire evidence of record, to include records of the 
surgery conducted in 1980, that more than one-half of the 
bone was lost.  As such, entitlement to an increased rating, 
under either the old or the new rating criteria, cannot be 
established.  

The Board notes that there is medical evidence of record that 
indicates that the veteran's disorders has made employment in 
many different fields extremely difficult.  However, the 
record does not show that this is solely due to the right 
little finger.  Rather, it is primarily due to a combination 
of numerous non-service connected disorders, to include a 
left upper extremity amputation, as well as disorder of 
various right fingers, other than the fifth finger.  In fact, 
the January 2003 VA examiner noted that the severity of the 
veteran's right little finger disability would not be 
particularly disabling in almost any person, except that it 
may sometimes be bothersome when working in a narrow space.  
Further, the examiner noted that the veteran was retired.  
Thus, there was no concern about any industrial impairment 
due solely to the right little finger.    

Right Hip

The veteran is service connected for residuals of a right 
ilium donor site graft scar.

With regard to the claim of entitlement to service connection 
for right hip arthritis, the Board notes that there is no 
evidence of right hip arthritis in service or within one year 
after separation from service.  A September 2002 VA 
examination report indicates that x-rays showed essentially 
normal hips.  While the radiologist's report concluded that 
x-rays of both hip joints showed some evidence of narrowing, 
the physical examiner, after physical evaluation and review 
of the evidence, determined that the veteran did not have any 
disease involving the right hip joint.  The physical examiner 
noted that the veteran had not complained in the past, or 
during examination, of a hip distribution pain.  Rather, he 
had low back pain and in both hips in the posterior hip or 
sciatic notch radiation.  This pain was not related to a hip 
joint injury and was not indicative of a problem with the 
hips.  The examiner found that the described hip pain was 
associated with a lumbar disc problem.  Finally, the examiner 
opined that any current right hip disorder was not related to 
the veteran's service.  There is no competent evidence to the 
contrary.  Based on this evidence, the Board concludes that 
the preponderance of the evidence is against entitlement to 
service connection for right hip arthritis.  The claim is 
therefore denied. 

The Board has considered the "benefit of the doubt" doctrine 
in both claims addressed above; however, as the preponderance 
of the evidence is against the claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating for right fifth metacarpal degenerative 
changes, status-post fracture with open reduction and 
internal fixation is denied.

Service connection for right hip arthritis is denied.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

